Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 1 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 2 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 3 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 4 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 5 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 6 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 7 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 8 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                            Exhibit 1-5 Page 9 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 10 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 11 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 12 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 13 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 14 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 15 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 16 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 17 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 18 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 19 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 20 of 21
Case 2:21-bk-15490-VZ   Doc 8-1 Filed 07/12/21 Entered 07/12/21 09:33:08   Desc
                           Exhibit 1-5 Page 21 of 21
